Citation Nr: 0115551	
Decision Date: 06/06/01    Archive Date: 06/13/01	

DOCKET NO.  98-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for gout and 
degenerative joint disease of the right great toe.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and G. W., his cousin


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office.  A 
March 1997 rating decision denied the veteran service 
connection for asbestosis and tinnitus.  A November 1996 
rating decision denied service connection for a left great 
toe (claimed as right great toe) disability.

In February 2001 the veteran and his witness appeared and 
offered testimony at a hearing in Washington, D.C. before the 
undersigned member of the Board.  A transcript of the 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal with respect to the veteran's claim 
for service connection for tinnitus has been obtained.

2.  Tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the veteran's September 1963 medical examination for 
service entrance a clinical evaluation of the veteran's ears 
found no abnormality.  On a contemporaneous report of medical 
history the veteran denied any past or current problems with 
his ears.  In December 1964 the veteran was evaluated for 
complaints of earaches.  During this evaluation, the veteran 
complained of ringing in his ears for some time, noted by his 
examiner to be "years."  The veteran stated that he had no 
trouble with hearing.

On the veteran's medical examination for service separation 
in August 1966 the veteran was provided a ENT consultation 
for complaints of loss of hearing.  On this consultation, it 
was noted that the veteran began to note hearing loss in 
basic training.  It was stated that prior to this he had not 
been exposed to noises from guns, et cetera.  After basic 
training the veteran reportedly became associated with a 
missile unit and experienced noise exposure from generators, 
trucks, et cetera.  The veteran reportedly also complained of 
a constant ringing in his ears for the past 1 1/2 years, or 
with loud voices.  The veteran was provided an audiological 
evaluation and was found to have defective hearing sufficient 
to affect his physical profile.

Post service the veteran was examined by a private physician 
in July 1975 for complaints of a progressive hearing loss 
since service.  He was found to have moderate neurosensory 
hearing loss which his examiner stated was probably service 
connected.

On a VA examination in September 1975 the veteran's bilateral 
high frequency hearing impairment was diagnosed.  The veteran 
stated on this examination that he has problems in all 
listening situations if background noise is present.  He also 
stated that he has a constant, loud ringing in both ears.

The veteran continued to complain of constant tinnitus on a 
VA audiological evaluation in February 1977.

When examined by VA in July 1996 the veteran reported 
difficulty hearing in all situations as well as constant 
bilateral high frequency tinnitus as a result of his exposure 
to noise from artillery, generators, turbines and machinery.  
It was noted that he was issued a binaural set of AHS hearing 
aids in June 1996.

At a personal hearing on appeal before a hearing officer at 
the RO in May 1998 the veteran stated that he first 
experienced ringing in his ears during basic training and did 
not have this problem prior to service.  The veteran also 
said that since service he has had ringing in his ears of a 
continuous nature.  The veteran ascribed his history of noise 
exposure in service to various sources to include generators 
and weapons such as the M-79 rocket launcher.

At his personal hearing in February 2001 the veteran said 
that in basic training he underwent training with the M-1 
rifle without the benefit of hearing protection.  He stated 
that he started experiencing ringing in his ears thereafter 
which has continued since service.

Analysis

The Board is satisfied that all relevant facts have been 
developed with respect to the veteran's claim for service 
connection for tinnitus and that the evidence of record is 
sufficient to fairly adjudicate the veteran's claim.  No 
further assistance to the veteran is thus required to comply 
with VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In determining whether 
service connection is warranted for a disability VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The testimony from the veteran indicates that he has tinnitus 
that began in service.  This evidence is corroborated by 
service medical records that show that the veteran's tinnitus 
was noted in service on several occasions beginning in 
December 1964.  The veteran attributed his tinnitus to noise 
exposure in basic training and to other events thereafter on 
his August 1966 medical examination for service separation.  
In light of the contemporaneous clinical data showing 
tinnitus in service, the veteran's description of noise 
exposure therein and the findings of tinnitus of a persistent 
nature post service, the Board is of the opinion that there 
is sufficient clinical evidence to establish that the veteran 
has tinnitus which is related to service.  In so finding the 
Board notes that when evaluated for tinnitus in December 1964 
the examiner reported that the veteran had had ringing in his 
ears for some years.  This notation might suggest that the 
veteran's tinnitus preexisted his service.  However, in view 
of the clinical record in its entirety, to include the 
veteran's negative medical examination for service entrance, 
the Board finds that the evidence bearing on the veteran's 
tinnitus prior to, during, and subsequent to service does not 
lead clearly and unmistakably to the conclusion that tinnitus 
existed prior to the veteran's service entrance.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  Accordingly, 
service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The veteran is also seeking entitlement to service connection 
for asbestosis and a right great toe disorder.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary promulgated any specific 
regulations for those types of cases.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7-21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by VA's General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence is needed to establish a claim based 
on inservice asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, VA must analyze the veteran's claims 
of entitlement to service connection for a disorder based on 
asbestos exposure in service under the established 
administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 433 (1993).  The latency for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of the disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the claim developing procedures are applicable to 
such claims have been followed.  Ashford v. Brown, 
10 Vet. App. 120, 124-125 (1997) (while holding that the 
veteran's claim had been properly developed in adjudicating, 
the Court indicated that the Board should have specifically 
referenced the DVB Circular and discussed the RO's compliance 
with the circular's claim development procedures).  With 
these claims, the RO must determine whether the military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was preservice and/or post 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of the pleura and peritoneum.  
M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The veteran's DD Form 214 and DA Form 2 show that the veteran 
had military training as an automobile maintenance helper and 
worked in the capacity of a mechanic's helper for 
approximately 8 months in 1964.  The veteran has testified 
that his work as a mechanic's helper included primary duties 
working in the motor pool changing brake shoes.  He said that 
in the process of performing this duty, he became exposed to 
asbestos dust from brake linings in an enclosed environment.

The veteran's service medical records are negative for 
clinical documentation of pulmonary asbestosis.  Private 
clinical records include a September 1989 report of an 
evaluation provided to the veteran by James V. Scutero, which 
provided a clinical impression of asbestosis.  Recorded 
clinical data and Dr. Scutero's September 1989 report 
indicate that following service in 1967 the veteran worked as 
a painter at Newport News, Virginia, Shipbuilding and 
Drydocking.  In December 1974 he began working as a painter 
at the Norfolk Naval Ship Yard and has remained in that 
employment.  The veteran stated that in both facilities he 
had been exposed to insulation dust and often worked side by 
side with people who were removing or putting up insulation 
material, often in confined spaces.  The veteran underwent a 
right thoracotomy in December 1989 with biopsy of pleural 
plaque and wedge resection.  The related pathology report was 
significant for focal interstitial fibrosis.
Based on the facts above, the Board finds it is appropriate 
to inquire into the nature and extent of the veteran's 
asbestos exposure before, during, and subsequent to service.

The Board also observes that in June 1998 the veteran 
submitted a claim for service connection for a right great 
toe disorder. A rating decision in November 1998 however 
denied service connection for an unspecified disability of 
the left great toe and indicated that this was claimed as a 
right great toe disability.  The RO noted in this decision 
that the veteran's service medical records showed that an 
X-ray of the veteran's left great toe was performed in 
service with no mention of a problem related to any other toe 
in the remainder of the veteran's service medical records.  
At his February 2001 hearing the veteran's representative as 
well as the veteran indicated that the RO erred in 
adjudicating the issue of service connection for a left great 
toe disability because the veteran had actually injured his 
right great toe during service and it was disability of this 
toe for which he was seeking service connection.

In light of the veteran's testimony, further development of 
this issue is appropriate prior to appellate review.

Lastly, to ensure the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, 
consistent with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
respiratory condition and right great toe 
disorder since service, then obtain 
complete clinical records from all 
identified sources.

2.  The RO should obtain, to the extent 
possible, pre- and post service 
occupational information to ascertain the 
nature and extent of the veteran's 
exposure to asbestos outside of his 
period of military service.  All records 
obtained should be placed in the claims 
file.

3.  The RO should also obtain a copy of 
the veteran's service personnel records 
to ascertain the nature and extent of the 
veteran's inservice asbestos exposure.  
All documents received should be 
associated with the claims file.

4.  The RO should then afford the veteran 
a special VA pulmonary examination to 
ascertain whether there is a relationship 
between his claimed inservice asbestos 
exposure and any current pulmonary 
pathology.  All indicated tests should be 
conducted.  The claims folder must be 
made available to the examiner and 
reviewed prior to the examination.  Based 
on the examination and study of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disorder is due to inhalation 
of asbestos material the veteran 
encountered during service, or whether it 
is due to other causes such as pre-or 
post service exposure to asbestos in an 
occupational setting.  Complete rationale 
for all opinions expressed must be 
provided.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the issues of entitlement to 
service connection for asbestosis and a 
right great toe disorder, in light of all 
applicable evidence of record and all 
pertinent legal authority to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond within the applicable timeframe 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

